Exhibit 10.2

[Dealer Name]

[Dealer Address]

 

                        [                ], 2020

 

To:    Square, Inc.    1455 Market Street, Suite 600    San Francisco, CA 94103
   Attention: Treasury    Telephone No.: (415) 375-3176    Email:
treasury@squareup.com Re:    [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[        ] (“Dealer”) and Square, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain terms used herein
are based on terms that are defined in the Offering Memorandum dated [●], 2020
(the “Offering Memorandum”) relating to the Convertible Senior Notes due 2025
(as originally issued by Counterparty, the “Convertible Notes” and each USD
1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty in an aggregate initial principal amount of USD [●] (as increased
by [up to]1 an aggregate principal amount of USD [●] [if and to the extent
that]2[pursuant to the exercise by]3 the Initial Purchasers (as defined herein)
[exercise]4[of]5 their over-allotment option to purchase additional Convertible
Notes pursuant to the Purchase Agreement (as defined herein)) pursuant to an
Indenture [to be]6 dated [●], 2020 between Counterparty and The Bank of New York
Mellon Trust Company, N.A., as trustee (“Trustee”) (the “Indenture”). In the
event of any inconsistency between the terms defined in the Offering Memorandum,
the Indenture and this Confirmation, this Confirmation shall govern. The parties
acknowledge that this Confirmation is entered into on the date hereof with the
understanding that (i) definitions set forth in the Indenture that are also
defined herein by reference to the Indenture and (ii) sections of the Indenture
that are referred to herein will conform to the descriptions thereof in the
Offering Memorandum. If any such definitions in the Indenture or any such
sections of the Indenture differ from the descriptions thereof in the Offering
Memorandum, the descriptions thereof in the Offering Memorandum will govern for
purposes of this Confirmation. The parties further acknowledge that the
Indenture section numbers used herein are based on the [draft of the Indenture
last reviewed by Dealer and Counterparty as of the date of this Confirmation,
and if any such section numbers are changed in the Indenture as executed, the
parties will amend this Confirmation in good faith to preserve the intent of the
parties]7[Indenture as executed]8. Subject to the foregoing, references to the
Indenture herein are references to

 

1 

Include in the Base Call Option Confirmation.

2 

Include in the Base Call Option Confirmation.

3 

Include in the Additional Call Option Confirmation.

4 

Include in the Base Call Option Confirmation.

5 

Include in the Additional Call Option Confirmation.

6 

Insert if Indenture is not completed at the time of the Confirmation.

7 

Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

8 

Include in the Additional Call Option Confirmation, but only if the Additional
Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

the Indenture as in effect on the date of its execution, and if the Indenture is
amended or supplemented following such date, any such amendment or supplement
(other than any amendment or supplement (x) pursuant to Section 10.01(k) of the
Indenture that, as reasonably determined by the Calculation Agent acting in good
faith and in a commercially reasonable manner, conforms the Indenture to the
description of the Convertible Notes in the Offering Memorandum or (y) pursuant
to Section 13.07 of the Indenture, subject, in the case of this clause (y), to
the second paragraph under “Method of Adjustment” in Section 3) will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the 2002 ISDA Master Agreement as
if Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of US Dollars
(“USD”) as the Termination Currency[, (ii) the election of an executed guarantee
of [                ] (“Guarantor”) dated as of the Trade Date in substantially
the form attached hereto as Annex A as a Credit Support Document, (iii) the
designation of Guarantor as Credit Support Provider in relation to Dealer]9 and
(iv) (a) the election that the “Cross Default” provisions of Section 5(a)(vi) of
the Agreement shall apply to Dealer with a “Threshold Amount” of three percent
of the shareholders’ equity of [Name of Dealer’s Parent], (b) the phrase “or
becoming capable at such time of being declared” shall be deleted from clause
(1) of such Section 5(a)(vi), (c) the following language shall be added to the
end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational nature;
(y) funds were available to enable the party to make the payment when due; and
(z) the payment is made within two Local Business Days of such party’s receipt
of written notice of its failure to pay.”) [and (c) the term “Specified
Indebtedness” shall have the meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of Dealer’s banking business]10. In the event of
any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. For the avoidance of doubt, except to the extent of an
express conflict, the application of any provision of this Confirmation, the
Agreement or the Equity Definitions shall not be construed to exclude or limit
the application of any other provision of this Confirmation, the Agreement or
the Equity Definitions. The Transaction hereunder shall be the sole Transaction
under the Agreement. If there exists any ISDA Master Agreement between Dealer
and Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.

 

9 

Requested if Dealer is not the highest rated entity in group, typically from the
parent.

10 

Include if applicable.

 

2



--------------------------------------------------------------------------------

2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms.

 

Trade Date:    [             ], 2020 Effective Date:    The closing date of the
[initial]11 issuance of the Convertible Notes [issued pursuant to the option to
purchase additional Convertible Notes exercised on the date hereof]12 Option
Style:    “Modified American”, as described under “Procedures for Exercise”
below Option Type:    Call Buyer:    Counterparty Seller:    Dealer Shares:   
The Class A Common Stock of Counterparty, par value USD 0.0000001 per share
(Exchange symbol “SQ”). Number of Options:    [            ]13. For the
avoidance of doubt, the Number of Options shall be reduced by any Options (or
fractions of an Option) exercised by Counterparty or that are terminated
pursuant to Section 9(i)(ii) of this Confirmation (but not, for the avoidance of
doubt, by Options terminated by Counterparty pursuant to the same section set
forth in any other confirmation between Counterparty and a dealer that is not
Dealer). In no event will the Number of Options be less than zero. Applicable
Percentage:    [        ]%. Option Entitlement:    A number equal to the product
of the Applicable Percentage and [            ]14. Strike Price:   
[            ]15 Premium:    USD [            ] Premium Payment Date:   
[            ], 2020 Exchange:    The New York Stock Exchange Related
Exchange(s):    All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of such section. Excluded Provisions:   
Section 13.04(h) and Section 13.03 of the Indenture. Procedures for Exercise.

 

11 

Include for base bond hedge.

12 

Include for additional bond hedge.

13 

For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

14 

Insert the initial Conversion Rate for the Convertible Notes.

15 

Insert the initial Conversion Price for the Convertible Notes.

 

3



--------------------------------------------------------------------------------

Procedures for Exercise.

   Conversion Date:    With respect to any conversion of a Convertible Note, the
date on which the Holder (as such term is defined in the Indenture) of such
Convertible Note satisfies all of the requirements for conversion thereof as set
forth in Section 13.02(b) of the Indenture (such Convertible Notes, the
“Relevant Convertible Notes” for such Conversion Date); provided that if
Counterparty has not delivered to Dealer a related Notice of Exercise, then in
no event shall a Conversion Date be deemed to occur hereunder (and no Option
shall be exercised or deemed to be exercised hereunder) with respect to any
surrender of a Convertible Note for conversion in respect of which Counterparty
has elected to designate a financial institution for exchange in lieu of
conversion of such Convertible Note pursuant to Section 13.13 of the Indenture.
Number of Relevant Options:    With respect to any conversion of a Convertible
Note, (x) the Number of Options, multiplied by (y) the principal amount of
Relevant Convertible Notes, divided by (z) the principal amount of Convertible
Notes outstanding (excluding Convertible Notes that have been converted prior to
the conversion of the Relevant Convertible Notes but for which settlement has
not yet occurred) prior to giving effect to such conversion. For the avoidance
of doubt, the Number of Relevant Options may include a fraction of an Option.
Free Convertibility Date:    December 1, 2024 Expiration Time:    The Valuation
Time Expiration Date:    March 1, 2025, subject to earlier exercise. Multiple
Exercise:    Applicable, as described under “Automatic Exercise” below.
Automatic Exercise:    Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date in respect of which a Notice of Conversion that is
effective as to Counterparty has been delivered by the relevant converting
Holder, a number of Options equal to [(i)] the Number of Relevant Options [minus
(ii) the Number of Relevant Options that are or are deemed to be automatically
exercised on such Conversion Date under the Base Call Option Transaction
Confirmation letter agreement dated [            ], 2020 between Dealer and
Counterparty (the “Base Call Option Confirmation”),]16 shall be deemed to be
automatically exercised; provided that such Options shall be exercised or deemed
exercised only if Counterparty or the Trustee (or other agent authorized by
Counterparty and previously identified to Dealer by Counterparty in writing) on
behalf

 

16 

Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

   of Counterparty has provided a Notice of Exercise to Dealer in accordance
with “Notice of Exercise” below. If the Trustee (or any other such agent) on
behalf of Counterparty provides any Notice of Exercise to Dealer, Dealer shall
be entitled to rely on the accuracy of such Notice of Exercise without any
independent investigation, and the contents of such notice shall be binding on
Counterparty.    Notwithstanding the foregoing, in no event shall the number of
Options that are exercised or deemed exercised hereunder exceed the Number of
Options. Notice of Exercise:    Notwithstanding anything to the contrary in the
Equity Definitions or under “Automatic Exercise” above, in order to exercise any
Options, Counterparty or the Trustee (or other agent authorized by Counterparty
and previously identified to Dealer by Counterparty in writing) on behalf of
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised (the “Exercise
Notice Deadline”) of (i) the Number of Relevant Options and the aggregate
principal amount of Convertible Notes outstanding on such date immediately prior
to such conversion (upon which Dealer shall be entitled to rely on the accuracy
of such amount without any independent investigation), (ii) the scheduled first
day of the Settlement Averaging Period and the scheduled Settlement Date,
(iii) the Relevant Settlement Method for such Options, and (iv) if the Relevant
Settlement Method for such Options is Combination Settlement, the fixed amount
of cash per Convertible Note that Counterparty has elected to deliver to Holders
(as such term is defined in the Indenture) of the Relevant Convertible Notes
(the “Specified Cash Amount”); provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 4:00 p.m. (New York City time) on the
fifth Scheduled Valid Day following the Exercise Notice Deadline (or, in the
case of a Settlement Averaging Period specified in the proviso to clause (ii) of
the definition thereof relating to conversions following a Notice of Redemption
(as defined in the Indenture) with respect to Settlement in Shares or Low Cash
Combination Settlement, such notice (and the related exercise of Options) shall
be effective if given after the Exercise Notice Deadline, but on or prior to the
latest date on which a Notice of Redemption may be delivered to holders in
respect of the relevant Redemption Date (such notice, a “Late Redemption
Notice”), in which event the Calculation Agent shall have the right to adjust
the delivery obligation under this Confirmation in a commercially reasonable
manner as appropriate to reflect the reasonable additional costs (including, but
not limited to, hedging mismatches and

 

5



--------------------------------------------------------------------------------

   market losses) and reasonable expenses incurred by Dealer in connection with
its (or any of its affiliates’) commercially reasonable hedging activities
hereunder (including the unwinding of any commercially reasonable hedge position
in a commercially reasonable manner) as a result of Dealer not having received
such notice on or prior to the Exercise Notice Deadline and Dealer’s obligation
to make any payment or delivery in respect of such exercise shall not be
extinguished (and in addition to the foregoing, with respect to a Late
Redemption Notice, the Calculation Agent shall have the right to adjust the
relevant Settlement Averaging Period such that it begins after the date such
notice is given); and provided further that in respect of any Options relating
to Relevant Convertible Notes with a Conversion Date occurring on or after the
Free Convertibility Date, (A) such notice may be given on or prior to the second
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Relevant
Settlement Method for such Options is not Net Share Settlement, Dealer shall
have received a separate notice (the “Notice of Final Settlement Method”) in
respect of all such Convertible Notes before 5:00 p.m. (New York City time) on
the Free Convertibility Date specifying the information required in clauses
(iii) and, if applicable, (iv) above. If the Trustee (or any other such agent)
on behalf of Counterparty provides such notice to Dealer, Dealer shall be
entitled to rely on the accuracy of any such notice without any independent
investigation, and the contents of such notice shall be binding on Counterparty.
For the avoidance of doubt, if Counterparty fails to give notice as required
above when due (such failure to provide notice when due shall exclude, for these
purposes, any notices delivered after the Exercise Notice Deadline but prior to
4:00 p.m. (New York City time) on the fifth scheduled Valid Day following the
Exercise Notice Deadline) in respect of any exercise of Options hereunder,
Dealer’s obligation to make any payment or delivery in respect of such exercise
shall be permanently extinguished, and late notice shall not cure such failure.
Valuation Time:    At the close of trading of the regular trading session on the
Exchange; provided that if the principal trading session is extended past the
close of the regular trading session for such Exchange, the Calculation Agent
shall determine the Valuation Time in its commercially reasonable discretion.
Market Disruption Event:    Section 6.3(a) of the Equity Definitions is hereby
replaced in its entirety by the following:    “‘Market Disruption Event’ means
(i) a failure by the primary United States national or regional securities
exchange or market on which the Shares are listed or admitted for trading to
open for trading during its regular

 

6



--------------------------------------------------------------------------------

   trading session or (ii) the occurrence or existence prior to 1:00 p.m. (New
York City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular trading hours of any suspension
or limitation imposed on trading (by reason of movements in price exceeding
limits permitted by such stock exchange or otherwise) in the Shares or in any
options contracts or futures contracts on any Related Exchange relating to the
Shares.”

Settlement Terms.

 

Settlement Method:    For any Option, Net Share Settlement; provided that if the
Relevant Settlement Method set forth below for such Option is not Net Share
Settlement, then the Settlement Method for such Option shall be such Relevant
Settlement Method, but only if Counterparty or Trustee (or other agent
authorized by Counterparty and previously identified to Dealer by Counterparty
in writing) shall have notified Dealer of the Relevant Settlement Method in the
Notice of Exercise or Notice of Final Settlement Method, as applicable, for such
Option. If the Trustee (or any other such agent) on behalf of Counterparty
provides any such notice, Dealer shall be entitled to rely on the accuracy of
such notice without any independent investigation, and the contents of such
notice shall be binding on Counterparty. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Relevant Convertible Notes. Relevant Settlement Method:   

In respect of any Option:

 

  

(i) if Counterparty has elected to settle its conversion obligations in respect
of the Relevant Convertible Note (A) entirely in Shares pursuant to
Section 13.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”) (B) in a
combination of cash and Shares pursuant to Section 13.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 13.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000 (such settlement method, “Par Cash Settlement”),
then, for each of the cases in clause (A) (Settlement in Shares), clause (B)
(Low Cash Combination Settlement) and clause (C) (Par Cash Settlement), the
Relevant Settlement Method for such Option shall be Net Share Settlement;

 

7



--------------------------------------------------------------------------------

  

(ii)  if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note in a combination of cash and Shares
pursuant to Section 13.02(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and

  

(iii)  if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note entirely in cash pursuant to
Section 13.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

Net Share Settlement:    If Net Share Settlement is applicable to any Option
exercised or deemed exercised hereunder, Dealer will deliver to Counterparty, on
the relevant Settlement Date for each such Option, a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Valid Day, divided by (b) the Relevant Price on such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.    Dealer
will pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period. Combination Settlement:    If
Combination Settlement is applicable to any Option exercised or deemed exercised
hereunder, Dealer will pay or deliver, as the case may be, to Counterparty, on
the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

 

8



--------------------------------------------------------------------------------

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option. If any reduction is
made to the delivery obligation hereunder as a result of the foregoing, such
reduction shall first be made to any Combination Settlement Share Amount.   
Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period. Cash Settlement:   
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount for
any Option exceed the Applicable Limit for such Option. Daily Option Value:   
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (a) the Relevant Price on such Valid Day less (b) the
Strike Price on such Valid Day; provided that if the calculation contained in
clause (ii) above results in a negative number, the Daily Option Value for such
Valid Day shall be deemed to be zero. In no event will the Daily Option Value be
less than zero. Make-Whole Adjustment:    Notwithstanding anything to the
contrary herein, in respect of any exercise of Options relating to a conversion
of Convertible Notes in connection with a Make-Whole Fundamental Change (as
defined in the Indenture) or a

 

9



--------------------------------------------------------------------------------

   Notice of Redemption (as defined in the Indenture), in each case, for which
additional Shares will be added to the “Conversion Rate” (as defined in the
Indenture) as determined pursuant to Section 13.03 of the Indenture, the Daily
Option Value shall be calculated as if the Option Entitlement included the
Applicable Percentage of the number of such Additional Shares as determined with
reference to the adjustment set forth in such Section 13.03 of the Indenture;
provided that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 13.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess, with
such reduction first being made to any Shares deliverable hereunder. Applicable
Limit:    For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the sum of (A) the amount of cash, if any,
payable to the Holder of the Relevant Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, deliverable to the Holder
of the Relevant Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000. Applicable Limit Price:    On any day, the opening price as
displayed under the heading “Op” on Bloomberg page SQ <equity> (or any successor
thereto). Valid Day:    A day on which (i) there is no Market Disruption Event
and (ii) trading in the Shares generally occurs on the New York Stock Exchange
or, if the Shares are not then listed on the New York Stock Exchange, on the
principal other United States national or regional securities exchange on which
the Shares are then listed or, if the Shares are not then listed on a United
States national or regional securities exchange, on the principal other United
States market on which the Shares are then listed or admitted for trading. If
the Shares are not so listed or admitted for trading, “Valid Day” means a
Business Day. Scheduled Valid Day:    A day that is scheduled to be a Valid Day
on the principal United States national or regional securities exchange or
market on which the Shares are listed or admitted for

 

10



--------------------------------------------------------------------------------

   trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day. Business Day:    Any day other than a Saturday,
a Sunday or a day on which the Federal Reserve Bank of New York is authorized or
required by law or executive order to close or be closed. Relevant Price:    On
any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page SQ <equity> AQR (or any successor
thereto) in respect of the period from the scheduled opening time of the
Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or if
such volume-weighted average price is unavailable at such time, the market value
of one Share on such Valid Day, as determined by the Calculation Agent in good
faith and in a commercially reasonable manner using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after hours trading or any other trading outside of the regular
trading session trading hours. Settlement Averaging Period:    For any Option,
and regardless of the Settlement Method applicable to such Option:   

(i) subject to clause (ii) below, if the related Conversion Date occurs prior to
the Free Convertibility Date, the 30 consecutive Valid Days commencing on, and
including, the second Valid Day following such Conversion Date; provided that if
the Notice of Exercise for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the Relevant Convertible Note, the
Settlement Averaging Period may be extended as needed in order to allow the
Dealer to unwind its commercially reasonable hedge in a commercially reasonable
manner with respect to the Transaction, provided that the Settlement Averaging
Period shall not exceed the 60 consecutive Valid Day period commencing on, and
including, the second Valid Day immediately following such Conversion Date and
any extension to the Settlement Averaging Period shall be set forth in a notice
delivered by Dealer to Counterparty prior to the first Valid Day of such
Settlement Averaging Period, which notice may be delivered via email to the
email address specified in Section 7 below;

  

(ii)  if the related Conversion Date occurs on or after the date of a Notice of
Redemption (as defined in the Indenture) and prior to the relevant Redemption
Date (as defined in the Indenture), the 30 consecutive Valid Days beginning on
and including, the 31st Scheduled Valid Day immediately preceding such
Redemption Date; provided that if the Notice of Redemption related to such
Option specifies that

 

11



--------------------------------------------------------------------------------

  

    Settlement in Shares or Low Cash Combination Settlement applies to the
Relevant Convertible Note, the Settlement Averaging Period may be extended as
needed in order to allow the Dealer to unwind its commercially reasonable hedge
in a commercially reasonable manner with respect to the Transaction, provided
that the Settlement Averaging Period shall not exceed the 60 consecutive Valid
Day period commencing on, and including, the 61st Scheduled Valid Day
immediately preceding such Redemption Date and any extension to the Settlement
Averaging Period shall be set forth in a notice delivered by Dealer to
Counterparty prior to the first Valid Day of such Settlement Averaging Period,
which notice may be delivered via email to the email address specified in
Section 7 below;

  

(iii)  subject to clause (ii) above, if the related Conversion Date occurs on or
following the Free Convertibility Date, the 30 consecutive Valid Days commencing
on, and including, the 31st Scheduled Valid Day immediately prior to the
Expiration Date; provided that if the Notice of Exercise or Notice of Final
Settlement Method, as applicable, for such Option specifies that Settlement in
Shares or Low Cash Combination Settlement applies to the Relevant Convertible
Note, the Settlement Averaging Period may be extended as needed in order to
allow the Dealer to unwind its commercially reasonable hedge in a commercially
reasonable manner with respect to the Transaction, provided that the Settlement
Averaging Period shall not exceed the 60 consecutive Valid Day period commencing
on, and including, the 61st Scheduled Valid Day immediately prior to the
Expiration Date and any extension to the Settlement Averaging Period shall be
set forth in a notice delivered by Dealer to Counterparty prior to the first
Valid Day of such Settlement Averaging Period, which notice may be delivered via
email to the email address specified in Section 7 below.

Settlement Date:    For any Option, the second Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option. Settlement Currency:    USD Other Applicable Provisions:    To the
extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions will be applicable,
as if Physical Settlement applied to the Transaction. Representation and
Agreement:    Notwithstanding anything to the contrary in Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall, upon delivery, be subject

 

12



--------------------------------------------------------------------------------

   to restrictions and limitations arising from Counterparty’s status as Issuer
of the Shares under applicable securities laws, (ii) Dealer may deliver any
Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)). With respect to any
such certificated Shares (as described in clause (ii) above), the Representation
and Agreement contained in Section 9.11 of the Equity Definitions shall be
modified by deleting the remainder of the provision after the word “encumbrance”
in the fourth line thereof.

 

3.

Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture (as determined by the Calculation Agent by reference to the Dilution
Adjustment Provisions) to the “Conversion Rate” or the composition of a “unit of
Reference Property” or to any “Last Reported Sale Price”, “Daily VWAP,” “Daily
Conversion Value” or “Daily Settlement Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fourth sentence of
Section 13.04(c) of the Indenture or the fourth sentence of Section 13.04(d) of
the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions (and, for the avoidance of doubt, in
lieu of any adjustments pursuant to such Section), upon any Potential Adjustment
Event, the Calculation Agent shall make a corresponding adjustment in respect of
any adjustment to the Convertible Notes under the Indenture to any one or more
of the Strike Price, Number of Options, Option Entitlement, the composition of
the Shares and any other variable relevant to the exercise, settlement or
payment for the Transaction, as determined by reference to the Dilution
Adjustment Provisions, to the extent an adjustment is required under the
Indenture.

 

13



--------------------------------------------------------------------------------

   Notwithstanding the foregoing:   

(i) if the Calculation Agent acting in good faith and in a commercially
reasonable manner disagrees with any adjustment pursuant to the terms of the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant to Section 13.05 of the Indenture, Section 13.07 of
the Indenture or any supplemental indenture entered into thereunder or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then in each such
case, the Calculation Agent will determine the adjustment to be made to any one
or more of the composition of the Shares, Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment is made under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, as
determined by reference to the Potential Adjustment Event and consistent with
the methodology set forth in the Indenture, to the terms hereof in order to
account for such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 13.04(b) of the Indenture or Section 13.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 13.04(b) of the Indenture) or “SP0” (as such term is
used in Section 13.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall adjust any variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner to reflect the commercially reasonable costs and
benefits (including, but not limited to, hedging mismatches and market gains and
losses) and commercially reasonable gains and losses incurred by Dealer in
connection with its commercially reasonable hedging activities

 

14



--------------------------------------------------------------------------------

  

(subject to the requirements set forth under Hedging Adjustments below) as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

  

(iii)  if the terms of any Potential Adjustment Event are declared by
Counterparty and (a) the event or condition giving rise to such Potential
Adjustment Event is subsequently amended, modified, cancelled or abandoned
(whether or not there has been a “Conversion Rate” adjustment under the
Indenture for such Potential Adjustment Event), (b) the “Conversion Rate” (as
defined in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision other than pursuant
to the fourth sentence of Section 13.04(c) of the Indenture or the fourth
sentence of Section 13.04(d) of the Indenture based on such declaration or
(c) the “Conversion Rate” (as defined in the Indenture) is adjusted as a result
of such Potential Adjustment Event and subsequently such adjustment, in respect
of such Potential Adjustment Event, is modified, amended, altered or corrected
(each of clauses (a), (b) and (c), a “Potential Adjustment Event Change”) then,
in each case, but without duplication, the Calculation Agent shall adjust any
variable relevant to the exercise, settlement or payment for the Transaction in
a commercially reasonable manner to reflect the commercially reasonable costs
and benefits (including, but not limited to, hedging mismatches and market gains
and losses) and commercially reasonable gains and losses incurred by Dealer in
connection with its commercially reasonable hedging activities (subject to the
requirements set forth under Hedging Adjustments below) as a result of such
Potential Adjustment Event Change.

Dilution Adjustment Provisions:    Sections 13.04(a), (b), (c), (d) and (e) and
Section 13.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:    Applicable; provided that notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in the definition of “Merger Event” in Section 13.07(a) of
the Indenture. Tender Offers:    Applicable; provided that notwithstanding
Section 12.1(d) of the Equity Definitions, a “Tender Offer” means the occurrence
of any event or condition set forth in Section 13.04(e) of the Indenture.

 

15



--------------------------------------------------------------------------------

Consequence of Merger Events /

Tender Offers:

      Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions,
upon the occurrence of a Merger Event or a Tender Offer, the Calculation Agent
shall make an adjustment in respect of any adjustment required to be made under
the Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction (as
determined by the Calculation Agent acting in good faith and in a commercially
reasonable manner by reference to the relevant provisions of the Indenture);
provided that (x) such adjustment shall be made without regard to any adjustment
to the Conversion Rate pursuant to any Excluded Provision and (y) the
Calculation Agent shall limit or alter any such adjustment referenced in this
paragraph to maintain the fair value of the Transaction as a result of such
adjustment; and provided further that, notwithstanding the foregoing, if the
Calculation Agent in good faith disagrees with any adjustment pursuant to the
terms of the Indenture that is the basis of any adjustment hereunder and that
involves an exercise of discretion by Counterparty or its board of directors
(including, without limitation, pursuant to Section 13.07 of the Indenture or
any supplemental indenture entered into pursuant to Section 10.01(j) of the
Indenture of the Indenture), then the Calculation Agent acting in good faith and
in a commercially reasonable manner will determine the adjustment to be made to
any one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement, Regular Dividend and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; and provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation or is not organized under the laws of the United States, any State
thereof or the District of Columbia or (ii) the Counterparty to the Transaction
following such Merger Event or Tender Offer, will not be a corporation or will
not be the Issuer following such Merger Event or Tender Offer, then Dealer, in
its commercially reasonable discretion, may elect for Cancellation and Payment
(Calculation Agent Determination) to apply. Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares

 

16



--------------------------------------------------------------------------------

   are not immediately re-listed, re-traded or re-quoted on any of the New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
their respective successors); if the Shares are immediately re-listed, re-traded
or re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select
Market or The NASDAQ Global Market (or their respective successors), such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the phrase “the interpretation”
in the third line thereof with the phrase “, or public announcement of, the
formal or informal interpretation”, (ii) by adding the phrase “and/or Hedge
Position” after the word “Shares” in clause (X) thereof and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; and provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the phrase “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. Failure to Deliver:   Applicable
Hedging Disruption:   Applicable; provided that:  

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:

  “For the avoidance of doubt, (i) the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and  

(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:  

Not applicable; provided that, in the event Counterparty becomes, or is
otherwise deemed to directly or indirectly control, a bank, insured depository
institution or bank

 

17



--------------------------------------------------------------------------------

  holding company for purposes of the Bank Holding Company Act of 1956, as
amended, including pursuant to Section 163 of the WSTAA (as defined below),
Increased Cost of Hedging shall be applicable.

Hedging Party:

  For all applicable Additional Disruption Events, Dealer. Determining Party:  
For all applicable Extraordinary Events, Dealer. Non-Reliance:   Applicable.
Agreements and Acknowledgements   Regarding Hedging Activities:   Applicable
Hedging Adjustment:   For the avoidance of doubt, whenever the Calculation
Agent, Hedging Party or Determining Party, as the case may be, is permitted to
make a determination, calculation or adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent Hedging Party or Determining Party, as the case may
be, shall make such adjustment, if any, in a commercially reasonable manner and
by reference to the effect of such event on Dealer assuming that Dealer
maintains a commercially reasonable hedge position. Additional Acknowledgments:
  Applicable

 

4.

Calculation Agent. Dealer; provided that following the occurrence and during the
continuance of an Event of Default of the type described in Section 5(a)(vii) of
the Agreement with respect to which Dealer is the sole Defaulting Party, if the
Calculation Agent fails to timely make any calculation, adjustment or
determination required to be made by the Calculation Agent hereunder or to
perform any obligations of the Calculation Agent hereunder and such failure
continues for five Exchange Business Days following notice to the Calculation
Agent by Counterparty of such failure, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act, during the period commencing on the first
date the Calculation Agent fails to timely make such calculation, adjustment or
determination or to perform such obligation, as the case may be, and ending on
the earlier of the Early Termination Date with respect to such Event of Default
and the date on which such Event of Default is no longer continuing, as
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. Following
any calculation by the Calculation Agent hereunder, upon written request by
Counterparty, the Calculation Agent will provide to Counterparty by email to the
email address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary or
confidential models used by it.

 

  5.

Account Details.

 

  (a)

Account for payments to Counterparty:

 

Bank:

  

[            ]

ABA#:

  

[            ]

Acct No.:

  

[            ]

Beneficiary:

  

[            ]

 

18



--------------------------------------------------------------------------------

Ref:     [                ]

Account for delivery of Shares to Counterparty:

[                ]

 

  (b)

Account for payments to Dealer:

 

[Bank:

  

[            ]

ABA#:

  

[            ]

Acct No.:

  

[            ]

Beneficiary:    [            ] Ref:    [            ]]

Account for delivery of Shares from Dealer:

[                ]

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [            ]

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Square, Inc.

1455 Market Street, Suite 600

San Francisco, CA 94103

Attention: Treasury

Telephone No.: (415) 375-3176

Email: treasury@squareup.com

 

  (b)

Address for notices or communications to Dealer: [                ]

 

8.

Representations, Warranties and Covenants.

 

  I.

Representations, Warranties and Covenants of Counterparty. Counterparty hereby
represents and warrants to Dealer that each of the representations and
warranties of Counterparty set forth in Section 1 of the Purchase Agreement (the
“Purchase Agreement”), dated as of [●], 2020, among Counterparty and [Banks] as
representatives of the several Purchasers named in Schedule I thereto (the
“Initial Purchasers”), is true and correct and is hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (b)

Each of Counterparty and its affiliates is not, on the date hereof, aware of any
material non-public information with respect to Counterparty or the Shares. All
reports and other documents filed by

 

19



--------------------------------------------------------------------------------

  Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

  (c)

To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares, other than
any regulation that Dealer would be subject to as a result of its being a
regulated entity under various applicable laws, including U.S. securities laws
and FINRA.

 

  (d)

Counterparty (i) is an “institutional account” as defined in FINRA Rule 4512(c);
(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8I(e) ceases to be true.

 

  (e)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

  (f)

Counterparty is not engaged in an “issuer tender offer” as such term is defined
in Rule 13e-4 under the Exchange Act with respect to any Shares or any security
convertible into or exchangeable or exercisable for any Shares nor is it aware
of any third party tender offer with respect to any such securities within the
meaning of Rule 13e-1 under the Exchange Act.

 

  (g)

Counterparty is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or in violation of the Exchange
Act.

 

  (h)

On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (i)

Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with this Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliate is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

 

  II.

Representations, Warranties and Covenants of Counterparty and Dealer.
Counterparty and Dealer hereby represent and warrant to Dealer and Counterparty,
respectively, on the date hereof and on and as of the Premium Payment Date that:

 

  (a)

Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

20



--------------------------------------------------------------------------------

  (b)

Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

9.

Other Provisions.

 

  (a)

Opinions. On or prior to the Premium Payment Date, Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date, with respect to the
due incorporation, existence and good standing of Counterparty in Delaware, the
due authorization, execution and delivery of this Confirmation, and, in respect
of the execution, delivery and performance of this Confirmation, the absence of
any conflict with or breach of any material agreement, Counterparty’s
certificate of incorporation or Counterparty’s by-laws. Delivery of such opinion
to Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase/Adjustment Notices. Counterparty shall, at least one Exchange
Business Day prior to any day on which Counterparty effects any repurchase of
Shares or consummates or otherwise engages in any transaction or event (a
“Conversion Rate Adjustment Event”) that could reasonably be expected to lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase/Adjustment Notice”) on such day if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 4.5% and (ii) greater by 0.5% than
the Notice Percentage included in the immediately preceding
Repurchase/Adjustment Notice (or, in the case of the first such
Repurchase/Adjustment Notice, greater by 0.5% than the Notice Percentage as of
the date hereof); provided that Counterparty shall not deliver any material
non-public information to any employee of Dealer unless that employee has been
identified to Counterparty as being on the “private side”. The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the sum of (a) the product of the Number of Options and
the Option Entitlement and (b) the number of Shares underlying any other similar
call option transaction sold by Dealer to Counterparty and the denominator of
which is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s commercially reasonable hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities in a commercially reasonable
manner and any losses in connection therewith with respect to the Transaction),
claims, damages, judgments, liabilities, expenses and fees (including reasonable
attorney’s fees), joint or several, which an Indemnified Person may become
subject to, as a result of Counterparty’s failure to provide Dealer with a
Repurchase/Adjustment Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or

 

21



--------------------------------------------------------------------------------

  regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person as a result of Counterparty’s failure to provide
Dealer with a Repurchase/Adjustment Notice in accordance with this paragraph,
such Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or expects to be
a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages,
liabilities, expenses or fees referred to therein, then Counterparty, in lieu of
indemnifying such Indemnified Person hereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities, expenses or fees. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Trade Date, engage in any such distribution.

 

  (d)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended (the “Code”);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment except to the extent
that the greater amount is due to a Change in Tax Law after the date of such
transfer or assignment;

 

22



--------------------------------------------------------------------------------

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign (a “Transfer”)
all or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such Transfer, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or [Name of Dealer ultimate
parent], or (B) to any other third party with a rating for its long term,
unsecured and unsubordinated indebtedness equal to or better than the lesser of
(1) the credit rating of Dealer at the time of the Transfer and (2) BBB+ by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or Baa1 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer; provided that either
(x) the transferee in any such Transfer is a “dealer in securities” within the
meaning of Section 475(c)(1) of the Code or (y) the Transfer does not result in
a deemed exchange by Counterparty within the meaning of Section 1001 of the
Code; and provided further that Dealer shall promptly provide written notice to
Counterparty following any such Transfer. If at any time at which (A) the
Section 16 Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (after giving effect to such transfer
or assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that (after giving effect to
such transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions) following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(l) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation

 

23



--------------------------------------------------------------------------------

  under Section 16 of the Exchange Act and the rules and regulations thereunder
results in a higher number, such higher number) and (B) the denominator of which
is the number of Shares outstanding on such day. The “Option Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding.    The “Share Amount” as of any day
is the number of Shares that Dealer and any person whose ownership position
would be aggregated with that of Dealer (Dealer or any such person, a “Dealer
Person”) under any law, rule, regulation, regulatory order or organizational
documents or contracts of Counterparty that are, in each case, applicable to
ownership of Shares, including, without limitation, under state or federal
banking laws (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its commercially reasonable discretion. The “Applicable Share
Limit” means a number of Shares equal to (A) the minimum number of Shares that
could give rise to reporting or registration obligations or other requirements
(including obtaining prior approval from any person or entity) of a Dealer
Person, or could result in an adverse effect on a Dealer Person, under any
Applicable Restriction, as determined by Dealer in its commercially reasonable
discretion, minus (B) 1% of the number of Shares outstanding.

 

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (“Dealer Affiliates”)
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations; provided that such Dealer Affiliates shall comply with the
provisions of this Transaction in the same manner as the Dealer would have been
required to comply. Dealer shall be discharged of its obligations to
Counterparty to the extent of any such performance.

 

  (e)

Staggered Settlement. Notwithstanding anything to the contrary herein, if upon
advice of counsel with respect to applicable legal and regulatory requirements,
including any requirements relating to Dealer’s hedging activities hereunder
that would be customarily applicable to transactions of this type by Dealer,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date (each such date on
which such a time occurs, a “Staggered Delivery Date”), so long as the aggregate
number of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number that, but for this provision, would have
been deliverable on such Original Delivery Date.

 

  (f)

[Insert relevant Dealer QFC Stay Rule language, if any.]

 

  (g)

[Conduct Rules. Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]17

 

   

[Agency      language, if necessary]

 

  (h)

Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

17 

To be included for broker-dealer.

 

24



--------------------------------------------------------------------------------

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs pursuant to the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii)

Promptly (and in any event within five Scheduled Trading Days) following any
redemption or repurchase (which, for the avoidance of doubt, includes any
exchange transaction) and cancellation of Convertible Notes, including without
limitation pursuant to Article 14 of the Indenture in connection with a
“Fundamental Change” (as defined in the Indenture) (such event, a “Repurchase
Event”), Counterparty may notify Dealer in writing of such Repurchase Event and
the number of Convertible Notes subject to such Repurchase Event (any such
notice, a “Repurchase Notice”). Notwithstanding anything to the contrary in this
Confirmation, the receipt by Dealer from Counterparty of (x) any Repurchase
Notice, within the applicable time period set forth in the preceding sentence,
and (y) a written representation and warranty by Counterparty that, as of the
date of such Repurchase Notice, Counterparty is not in possession of any
material non-public information regarding Counterparty or the Shares, shall
constitute an Additional Termination Event as provided in this paragraph. Upon
receipt of any such Repurchase Notice and the related written representation and
warranty, Dealer shall promptly designate an Exchange Business Day following
receipt of such Repurchase Notice (which Exchange Business Day shall be on or as
promptly as reasonably practicable after the related repurchase settlement date
for the relevant Repurchase Event) as an Early Termination Date with respect to
the portion of this Transaction corresponding to a number of Options (the
“Repurchase Options”) equal to the lesser of (A) the number of such Convertible
Notes specified in such Repurchase Notice [minus the number of “Repurchase
Options” (as defined in the Base Call Option Confirmation), if any, that relate
to such Convertible Notes] divided by the Applicable Percentage and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Repurchase Options. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event, (3) no adjustment to the “Conversion Rate”
(as defined in the Indenture) for the Convertible Notes has occurred pursuant to
any Excluded Provision, (4) the corresponding Convertible Notes remaining
outstanding as if the circumstances related to the Repurchase Event had not
occurred, (5) the relevant Repurchase Event and any conversions, adjustments,
agreements, payments, deliveries or acquisitions by or on behalf of Counterparty
leading thereto had not occurred, and (6) the terminated portion of the
Transaction were the sole Affected Transaction.

 

  (iii)

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portion
thereof) being the Affected Transaction, Counterparty being the sole Affected
Party and Dealer being the party entitled to designate an Early Termination Date
pursuant to Section 6(h) of the Agreement) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

25



--------------------------------------------------------------------------------

  (j)

Amendments to Equity Definitions and Agreement.

 

  (i)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) the
occurrence of any of the events specified in Section 5(a)(vii)(1) through (9) of
the ISDA Master Agreement with respect to that Issuer.”

 

  (ii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (iii)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “Dealer”.

 

  (k)

No Setoff. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Dealer shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Counterparty
gives irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8I(b) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of
Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 6(d)(ii) and 6(e) of the Agreement (the “Share Termination Payment
Date”), in satisfaction of such Payment Obligation in the manner reasonably
requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

26



--------------------------------------------------------------------------------

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property, to the extent doing so results
in a commercially reasonable Share Termination Unit Price.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

  

Applicable

Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity
Definitions will be applicable as if Physical Settlement applied to the
Transaction and the provisions set forth opposite the caption “Representation
and Agreement” in Section 2 will be applicable.

 

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (n)

Hedge Shares. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into a customary agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering for companies of a similar size in
a similar industry, (B) provide accountant’s “comfort” letters in customary form
for registered offerings of equity securities of companies of comparable size,
maturity and line of business, (C) provide disclosure opinions of nationally

 

27



--------------------------------------------------------------------------------

  recognized outside counsel to Counterparty reasonably acceptable to Dealer,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered secondary offerings of equity securities for
companies of a similar size in a similar industry and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities subject to entering into confidentiality agreements customary for
transactions of this type; provided that if Counterparty elects clause (i) above
but the items referred to therein are not completed in a timely manner, or if
Dealer, in its discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 9(n) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of comparable size, maturity and line of business, in
form and substance commercially reasonably satisfactory to Dealer, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Hedge Shares from Dealer), and obligations to use
commercially reasonable efforts to obtain opinions and certificates and such
other documentation as is customary for private placement agreements for private
placements of equity securities of companies comparable in size, maturity and
line of business, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction in a commercially reasonable manner that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any commercially
reasonable discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares
from Dealer at the Relevant Price on such Exchange Business Days, and in the
amounts, requested by Dealer. This Section 9(n) shall survive the termination,
expiration or early unwind of the Transaction.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (provided that such requirements, policies and procedures relate to
regulatory issues and are generally applicable in similar situations and are
applied in a consistent manner to similar transactions); provided that in no
event shall Dealer have the right to so postpone or add any Valid Day(s) or any
such other date beyond the 50th Valid Day immediately following the last Valid
Day of the relevant Settlement Averaging Period (determined without regard to
this Section 9(p).

 

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s rights in respect of any transactions other
than the Transaction.

 

28



--------------------------------------------------------------------------------

  (r)

Securities Contract. The parties hereto intend for (i) the Transaction to be a
“securities contract” as defined in the Bankruptcy Code, and the parties hereto
to be entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 546(e), and 555 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (a) the weighted
average of the types and amounts of consideration received by holders of Shares
that affirmatively make such an election or (b) if no holders of Shares
affirmatively make such an election, the types and amounts of consideration
actually received by the holders of Shares (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
any regulation under the WSTAA (or any such statute), nor any requirement under
WSTAA (or any statute containing any legal certainty provision similar to
Section 739 of the WSTAA) or an amendment made by WSTAA (or any such statute),
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

29



--------------------------------------------------------------------------------

  (v)

Early Unwind. In the event the sale of the [“Firm Securities”]18[“Option
Securities”]19 (as defined in the Purchase Agreement) is not consummated with
the Initial Purchasers for any reason, or Counterparty fails to deliver to
Dealer opinions of counsel as required pursuant to Section 9(a), in each case by
5:00 p.m. (New York City time) on the Premium Payment Date, or such later date
as agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date;. Each of Dealer and
Counterparty represents and acknowledges to the other that upon an Early Unwind,
all obligations with respect to the Transaction shall be deemed fully and
finally discharged.

 

  (w)

Tax Matters.

 

  (i)

Payee Representations:

For the purpose of Section 3(f) of this Agreement, Counterparty makes the
following representation to Dealer:

Counterparty is a corporation for U.S. tax purposes and a U.S. person (as that
term is defined in Section 7701(a)(30) of the Code).

For the purpose of Section 3(f) of this Agreement, Dealer makes the following
representation to Counterparty:

[It is a national banking association organized and existing under the laws of
the United States of America, and its federal taxpayer identification number is
[            ].]/ [It is a “U.S. person” (as that term is used in
Section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes.]20

 

  (ii)

Tax Documentation. Each party shall provide to the other party a valid United
States Internal Revenue Service Form W-9 (or successor thereto), (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by it has become obsolete or
incorrect. Additionally, each party shall, promptly upon request by the other
party, provide such other tax forms and documents reasonably requested by the
other party.

 

  (iii)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (iv)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder.

 

18 

Insert for Base Call Option Confirmation.

19 

Insert for Additional Call Option Confirmation.

20 

Insert as applicable.

 

30



--------------------------------------------------------------------------------

  (x)

Payment by Counterparty. In the event that, following payment of the Premium, an
Early Termination Date occurs or is designated with respect to the Transaction
as a result of a Termination Event or an Event of Default (other than an Event
of Default arising under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as
a result, Counterparty owes to Dealer an amount calculated under Section 6(e) of
the Agreement such amount shall be deemed to be zero.

 

  (y)

Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (z)

Amendment. This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

 

  (aa)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

Very truly yours,

 

    [                ]

By:                                                            
                         

Authorized Signatory

Name:

    Accepted and confirmed

    as of the Trade Date:

 

    SQUARE, INC.

By:                                                            
                         

Authorized Signatory

Name:

 

31